DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the varying web thickness must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 8, 14-16 and 18-23 is/are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by Kwon et al. (hereinafter Kwon, US Publication Number 20130089712).
Regarding claim 1, Kwon discloses a structural assembly (Figures 1 and 2 element 100 and Figure 4 element 400), comprising: a support structure (Figures 1 and 2 element 114), comprising: a first side; a second side, opposite the first side; and an opening (Figure 1 unlabeled sides and opening), extending from the first side to the second side; an elongate structure (Figures 1, 2 and 4 element 102) that passes through the opening in the support structure, the elongate structure comprising: a web (Figures 1, 2 and 4 element 110); and a lower flange (Figures 1, 2 and 4 element 112), 
Regarding claim 3, Kwon discloses the above structural assembly wherein the first, second and third virtual cross-sections have the claimed areas in the claimed relationships (Figures 5, 8 and 10).
Regarding claim 4, Kwon discloses the above structural assembly wherein the third height of the web is the minimum height of the web (Figure 8) and at least one of the first and second height is the maximum height of the web (Figure 5).
Regarding claim 6, Kwon discloses the above structural assembly wherein the opening in the support structure has a height; and the height of the opening is smaller than at least one of the first height and the second height of the web of the elongate structure (Figure 1).
Regarding claim 8, Kwon discloses the above structural assembly wherein the lower flange extends from the web along an entirety of the elongate structure (Figure 1 element 112).
Regarding claim 14, Kwon discloses the above structural assembly wherein the elongate structure is a monolithic structure (Paragraph 21).
Regarding claim 21, Kwon discloses the above structural assembly wherein the elongate structure is coupled to the support structure; and the panel structure is coupled to the support structure (Figures 1 and 2).  The examiner notes that the claim does not require the structures to be directly connected.
Regarding claim 22, Kwon discloses the above structural assembly wherein the support structure is a frame of an aircraft; the elongate structure is a stringer of the aircraft; and the panel structure is a skin panel of the aircraft (Paragraphs 15, 19 and 22).
Regarding claim 23, Kwon discloses the above structural assembly wherein the lower flange has a width; and the width of the lower flange varies along the elongate structure (Figures 5-11).
Regarding claim 15, Kwon discloses an elongate structure for a structural assembly comprising a web (Figures 1, 2 and 4 element 110); and a lower flange (Figures 1, 2 and 4 element 112), extending from the web; a first virtual cross-section 
Regarding claim 16, Kwon discloses the above elongate structure wherein first, second and third virtual cross-sections have the claimed areas in the claimed relationships (Figures 5, 8 and 10).
Regarding claim 18, Kwon discloses a method for supporting a load in a structural assembly comprising a support structure (Figures 1 and 2 element 114) and elongate structure (Figures 1, 2 and 4 element 102) and a panel structure (Figures 1, 2 and 4 element 104) the method comprising the steps of coupling the support structure to the panel structure (Figure 12 element 1210), wherein the support structure comprises a first side; a second side, opposite the first side; and an opening (Figure 1 unlabeled sides and opening), extending from the first side to the second side; coupling the elongate structure to the panel structure as claimed (Figures 1 and 2) wherein the elongate structure comprises a web (Figures 1, 2 and 4 element 110); and a lower flange (Figures 1, 2 and 4 element 112), extending from the web; and a panel structure (Figures 1, 2 and 4 element 104), coupled to the lower flange of the elongate structure, 
Regarding claim 19, Kwon discloses the above method wherein the load is received at least by a first portion of the elongate structure and a second portion of the elongate structure; the first portion of the elongate structure contains the first virtual cross- section; the second portion of the elongate structure contains the second virtual 
Regarding claim 20, Kwon discloses the above method wherein a first portion of the load is received by a first portion of the elongate structure ; the first portion of the elongate structure  contains the first virtual cross-section; a second portion of the load is received by a second portion of the elongate structure ; -11 -U.S. Ser. No. 16/058,230 Docket No. 18-0415-US-NP the second portion of the elongate structure  contains the second virtual cross- section; a third portion of the load is received by a third portion of the elongate structure ; the third portion of the elongate structure  contains the third virtual cross-section; the third portion of the load is less than the first portion of the load; and the third portion of the load is less than the second portion of the load (Paragraph 27).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon.
Regarding claim 7, Kwon discloses the above structural assembly, but fails to teach of a second support structure arranged with the elongate structure as claimed.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a second support structure, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art and would provide the predictable result of increasing the rigidity of the structure. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claims 11-13, 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon as applied to claim 1 above, and further in view of Gregg et al. (hereinafter Gregg, US Publication Number 20070022707)
Regarding claim 11, Kwon discloses the above structural assembly, but fails to teach of the web having a thickness that varies with height of the web.

Regarding claim 11, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the structural assembly of Kwon with the web thickness variation of Gregg for the predictable result of reducing the weight of the component and providing additional resistance to shear loads at certain points along the length of the beam where necessary (Gregg Paragraphs 10 and 64).
Regarding claim 12, Kwon as modified by Gregg disclose the above structural assembly wherein the first, second and third virtual cross-sections have the claimed areas in the claimed relationships (Kwon, Figures 5, 8 and 10).
Regarding claim 13, Kwon discloses the above structural assembly, but fails to teach of the elongate structure having an upper flange as claimed.
However, Gregg teaches of a similar elongate structure comprising upper and lower flanges (Kwon, Figure 1 elements 16 and 18 respectively).
Regarding claim 13, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the structural assembly of Kwon with the upper flange of Gregg for the predictable result of providing resistance to localized failure of the web portion due to lateral buckling and allowing the structural member to be incorporated into a structure by providing an attachment and/or supporting surface for other adjacent members comprising the structure (Gregg, Paragraph 3).
Regarding claim 24, Kwon as modified by Gregg disclose the above structural assembly the upper flange has a width (Gregg, Figure 1), but fails to teach of the width of the upper flange varying along the elongate structure.
However, it would have been an obvious matter of design choice to vary the width of the upper flange, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art and would provide the predictable result of reducing the weight of the component (Gregg, Paragraph 10).  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 17, Kwon discloses the above structural assembly, but fails to teach of the web having a thickness that varies with height of the web.
However, Gregg teaches of a similar elongate structure with a web that varies in thickness based on aircraft requirements (Figure 12).
Regarding claim 17, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the structural assembly of Kwon with the web thickness variation of Gregg for the predictable result of reducing the weight of the component and providing additional resistance to shear loads at certain points along the length of the beam where necessary (Gregg Paragraphs 10 and 64).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, 6-8 and 11-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.